Citation Nr: 1430662	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for right knee medial collateral ligament strain, with osteoarthritis, currently evaluated as 30 percent disabling, to include the issue of a rating in excess of 10 percent prior to May 8, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959 with subsequent service in the Reserves until July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that continued a current 10 percent rating for the service-connected right knee disability.

A Board decision dated September 1979 denied increased rating for service-connected right knee disability, continuing a 10 percent rating.  That decision is final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2013).

In February 2013, the Board continued the 10 percent disability evaluation prior to May 8, 2012, granted an increased rating of 30 percent thereafter, and remanded the issue of entitlement to a total disability rating based on individual unemployability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the parties' joint motion for remand (JMR) in a December 2013 order, partially vacating the Board's decision and remanding the matter to the Board for further action.

In the Board's February 2013 decision, the claim of entitlement to a total disability rating based on individual unemployability was remanded for further development.  That issue was not the subject of the Court's decision, and remains pending.  Therefore, attention is directed to that issue to ensure the Board's February 2013 remand instructions are addressed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2013).




FINDINGS OF FACT

1.  Prior to May 8, 2012, the Veteran's medial collateral ligament strain of the right knee with osteoarthritis has been manifested by extension limited predominantly to 10 degrees, including on repetition.

2.  Since May 8, 2012 the Veteran's medial collateral ligament strain of the right knee with osteoarthritis has been manifested by extension limited to 20 degrees.


CONCLUSIONS OF LAW

1.  Prior to May 8, 2012, the criteria for an evaluation in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis were not met.  38 U.S.C.A. 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

2.  Since May 8, 2012, the criteria for an evaluation of 30 percent, but no higher, for right knee medial collateral ligament strain with osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

A June 2005 letter provided notice before the initial unfavorable decision in May 2006 regarding what information and evidence was needed to substantiate his claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additionally, a January 2008 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the January 2008 letter was issued after the initial May 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2008 letter was issued, the Veteran's claim was readjudicated in the March 2008 statement of the case, the June 2009, October 2009 and October 2012 supplemental statements of the case, and the October 2012 rating decision.  Therefore, any defect with respect to the timing of the notice has been cured.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, private medical records, Social Security Administration (SSA) records, and VA treatment records have been obtained and considered.  In July 2005 the National Personnel Records Center indicated that records from the Veteran's service in the Reserves were destroyed in the July 12, 1973 fire in St. Louis, Missouri, and were therefore unavailable.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

In March 2012 the Board remanded the claim, directing the RO/AMC to obtain any identified treatment records dated after March 2008.  An April 2012 letter asked the Veteran to identify any providers who had treated his right knee since March 2008.  The Veteran responded that all of his treatment and medication since March 2008 was provided by VA, and the AMC obtained his VA treatment records dated March 2008 through May 2012 and associated them with the claims file.

The remand also directed that the Veteran be provided with a VA examination to determine the current degree of severity of the Veteran's service-connected right knee disability.  Such examination took place in May 2012.  The Board finds that the RO/AMC substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran was provided with VA examinations of the right knee in May 2006 and May 2012.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability as they include interviews with the Veteran, review of the claims file, review of x-rays, and full physical examinations.

The Veteran has not alleged, nor does the record show, that his service-connected right knee disability has worsened in severity since the most recent examination in 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).   

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Following the Board's February 2013 decision, the Court remanded this matter to the Board in December 2013.  The Court found, as expressed in the JMR, that the Board failed "to provide an adequate statement of reasons or bases for its finding that the award of a separate rating under Diagnostic Code (DC) 5259 would constitute pyramiding."  The Board addresses this analysis herein.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A.  Limitation of Extension

Service connection is in effect for medial collateral ligament strain of the right knee with osteoarthritis, which is currently rated 20 percent disabling, effective May 8, 2012, under 38 C.F.R. § 4.71a, DC 5261.  He contends that his right knee disability is more severe than the currently assigned rating and that he is entitled to a higher rating.  

The evidence of record shows that in June 1978 the Veteran underwent a medial meniscectomy on his right knee, and in August 2001 he also had partial lateral and medial meniscectomies.  The Veteran has not sought service connection for residuals of these meniscectomies, nor is service connection in effect for the removal or dislocation of the semilunar cartilage.  The Court has held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , which requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Here, no examiner or physician has separated the effects of the medial collateral ligament strain with osteoarthritis from the removal of the semilunar cartilage.  Pain and functional loss due to pain (including limitation of motion) have been reported in connection with both disabilities.  Accordingly, under Mittleider, the Board attributes all right knee symptoms to the Veteran's service-connected medial collateral ligament strain with osteoarthritis.

The Board notes that 38 C.F.R. § 4.71a, DC 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate DC for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis established by X-ray is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The Court has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Pursuant to DC 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 5 degrees, noncompensable; for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; for extension limited to 45 degrees, 50 percent.

VA treatment records and examinations show that the Veteran's right knee extension was measured seven times during the appeal period.  On five instances, it was limited to 5 degrees (November 2005, May 2006, October 2006, November 2006, and April 2007).  At a May 2006 VA examination it was measured at 10 degrees.  At the May 2012 VA examination, it was measured at 20 degrees.

Based on these measurements, the Board concludes that the Veteran's right knee disability does not warrant a rating in excess of 10 percent for extension before May 8, 2012 because limitation of extension never exceeded 10 degrees.  However, after May 8, 2012 he is entitled to an increased rating of 30 percent because his extension was limited to 20 degrees.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, supra.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell, supra.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The relevant evidence of record, which includes the Veteran's lay statements, SSA records, VA treatment records, and the May 2006 and May 2012 VA examination reports, show that during the course of the appeal the Veteran's right knee disability has been productive of considerable pain and functional impairment.

In a November 2005 treatment note, he reported history of right knee pain with swelling.  At the May 2006 VA examination he had increased pain on motion and he took sulindac for pain and swelling.  In October 2006 he reported worsening pain after stopping sulindac.  In October 2006 and April 2007 he received steroid injections to treat right knee pain.  An April 2007 treatment note showed complaints of generalized pain deep in the knee.  In an April 2007 lay statement he reported that his pain was continuous without relief.  He also stated that he was not independent in his activities of daily living (ADLs).  He could not sit for long periods or walk far without having to stop and take the weight off his right leg.  

In his May 2008 substantive appeal he asserted that he had substantial loss of use; permanent pain; permanent use of assistance in daily routines, business affairs, and household chores; severe limitations to walking, squatting, kneeling, and bending; and needed constant relief from placing any weight on his right knee, including standing.  In a July 2009 lay statement he reported that he had been told by his physicians that he needed a total knee replacement but he felt he was too old for this treatment.  He reiterated that he could not stand in one spot and bear full weight on his right leg without leaning or holding on to something due to pain.  Steps and stairs were excruciating.  He stated that he was on a crutch frequently to give his right leg rest and had to avoid as much weight bearing on the right leg as possible.  He described pain from rubbing and scraping of the bones against each other in the joint, due to his severely macerated lateral and medial menisci.

The Veteran reported to the May 2012 VA examiner that his daily pain level was 5 to 7 out of 10, lasting four to five hours per day unless he has a flare-up.  Pain was exacerbated by prolonged (more than 45 minutes to an hour of) walking, standing, or sitting.  Flare-ups occurred several times per month, during which his pain increased to an 8 or 9 out of 10.  He denied sudden swelling, hospitalization, or prescribed bed rest in the last year.  The examiner stated that on range of motion testing, the Veteran had additional limitations and functional loss of the right knee following repetitive use, namely less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  The examiner described his overall functional limitations as moderate, and noted that the Veteran reported being capable of performing his ADLs independently.

Taking all of the above into consideration, the record nevertheless shows extension limited to 20 degrees at most.  Indeed, repetitive testing conducted in 2012 reportedly improved extension to 15 degrees.  Thus, even considering the functional loss due to pain that the Veteran reports, the evidence demonstrates that the criteria for a rating in excess of 30 percent have not been met.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for limitation of extension due to pain.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's right knee disability under other DCs.  The December 2013 JMR stated that the appeal of the issue of entitlement to a separate rating under DC 5257 was terminated; thus, the Board will not discuss that DC in its analysis.

5256, 5262, and 5263
Diagnostic Codes 5256, 5262, and 5263 provide ratings for ankylosis, impairment of tibia and fibula, and genu recurvatum, respectively.  The evidence shows no such impairment.  Therefore, a higher rating is not available under these DCs.

5260
Pursuant to DC 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 60 degrees, noncompensable; for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.

VA treatment records and examinations show that the Veteran's right knee flexion was measured seven times during the appeal period.  On all but the most recent of those occasions, it was to between 100 and 125 degrees (November 2005, twice in May 2006, October 2006, November 2006, and April 2007).  At the May 2012 VA examination, it was measured at 90 degrees and 80 on repetition.  Therefore, the Veteran's limitation of flexion has is not reached a level compensable under DC 5260.

5258
DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

A November 2005 x-ray showed possible loose bodies in the right knee that could be dislocated semilunar cartilage.  As discussed in the Limitation of Extension section, the evidence shows frequent right knee pain.  There are no reported episodes of the right knee locking.  As to effusion, VA treatment records show that in October 2005, May 2006, October 2006, November 2006, and April 2007 there was no effusion.  The only report of effusion in the record is the 2012 VA examiner's notation of a small prepatellar postlateral effusion that was nonerythematous and was not warm.  Thus the Board does not find that the record shows the frequent episodes of locking and effusion required to meet the criteria for a separate rating under DC 5258.

5259
DC 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

As noted above, the Veteran has undergone multiple meniscectomies on his right knee, resulting in the absence of the bulk of the medial meniscus and significant reduction of the lateral and peripheral menisci (see notes from the August 2001 surgery).  As discussed in the Limitation of Extension section, his right knee symptoms have not been distinguished as the effects of meniscectomies versus medial collateral ligament strain with osteoarthritis.  Thus, they must be attributed to the medial collateral ligament strain with osteoarthritis under Mittleider.  

In the Limitation of Extension section, the Board addressed the Veteran's right knee symptoms, including pain and limitation of motion, and rated them in connection with DC 5261.  In keeping with 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, and Mitchell, the Board considered granting a higher rating in this case because functional loss due to pain, weakness, and excess fatigability was demonstrated.  The Board addressed the Veteran's specific manifestations of functional loss on repetition, including less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling affecting sitting, standing, and weight-bearing.  Following this analysis, the Board rated functional loss caused by pain at the same level as if the functional loss were caused by any of the other factors cited above, and granted the increased evaluation of 30 percent.  

Therefore, the Board cannot assign a rating under DC 5259 for these same symptoms.  They have already been considered as symptoms of the service-connected disability under Mittleider, and they are already contemplated within the symptomatology of the disability rating granted under DC 5261.  Therefore, to assign an additional separate rating under DC 5259 would amount to evaluating the same disability under various diagnoses.  38 C.F.R. § 4.14.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other DCs.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

C.  Other considerations

Due consideration has been given to Francisco and staged ratings have been assigned accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's medial collateral ligament strain with osteoarthritis is characterized by extension limited predominantly to 10 degrees, including on repetition, prior to May 8, 2012, and extension limited to 20 degrees thereafter; flexion limited to no more than 80 degrees; infrequent episodes of effusion without locking; and functional loss on repetition, including less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling affecting sitting, standing, and weight-bearing.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The Board has carefully compared the level of severity and symptomatology of the Veteran's right knee with the criteria found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of right knee symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Prior to May 8, 2012, a rating in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis is denied.

Subject to the law and regulations governing the payment of VA monetary benefits, a rating of 30 percent, but no higher, for right knee medial collateral ligament strain with osteoarthritis is granted effective May 8, 2012.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


